Citation Nr: 1547528	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for chronic epididymitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to December 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  By that rating action, the RO, in part, granted service connection for epididymitis; an initial 10 percent disabling rating was assigned, effective December 21, 2007--the date following the Veteran's separation from service.  The Veteran appealed the noncompensable disability rating to the Board.  Jurisdiction of the appeal currently resides with the Nashville, Tennessee RO.

In an April 2009 VA Form 9, the Veteran requested a hearing in front of a member of the Board.  In a June 22, 2012 letter, the Veteran was informed that a Travel Board hearing had been scheduled for July 25, 2012.  He was informed that a request to reschedule the hearing must be in writing and include an explanation of why a new hearing date was necessary.  The request should be submitted and arrive at least 2 weeks prior to the scheduled date.  If he did not appear and his failure to appear was due to circumstances beyond his control, he could submit a written statement of explanation to the Board within 15 days of the hearing requesting a new hearing.  The record reflects that the Veteran contacted the RO the day before the hearing to cancel the hearing and request a new date.  No reason for the cancellation was provided.  On the day of the scheduled hearing the Veterans Law Judge scheduled to preside over the hearing denied the motion to reschedule. Furthermore, the record does not show that the Veteran submitted a request to reschedule the hearing based on good cause with the Board following the hearing date.  Accordingly, the Board will proceed with a decision in this matter.

In June 2013, the Board remanded the matter on appeal to the RO for additional development.  The requested development has been completed and the matter has returned to the Board for appellate consideration.


FINDING OF FACT

The evidence of record shows that the Veteran's chronic epididymitis is manifested by pain and tenderness of the epididymis that requires intermittent intensive management, but is not manifested by continuous intensive management, recurrent symptomatic infection requiring drainage/frequent hospitalization or renal dysfunction. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for chronic epididymitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.27, 4.115a, 4.115b, Diagnostic Codes 7599-7525 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

This appeal arises from disagreement with the initial 10 percent disability rating assigned following the grant of service connection for chronic epididymitis in the appealed April 2008 rating action.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient and private treatment records, and the Veteran's statements in support of his claim. 

VA examinations with respect to the issue on appeal were also obtained in February 2008 and July 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are collectively adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

 Finally, this appeal was remanded by the Board in June 2013 in order to obtain a current VA examination that was adequate for VA adjudication purposes.  This examination was completed in July 2013.  The Board is now satisfied there was substantial compliance with Remand.  See Stegall v. West, 11 Vet. App. 268   (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in July 2013, which the Board finds adequate and met the requirements of the remand.  After the required development was completed, the issue was readjudicated and the Veteran was sent a supplemental statement of the case in August 2013.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Analysis

The Veteran seeks an initial rating in excess of 10 percent for chronic epididymitis.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015). 

VA must assess the level of disability from the date of initial application for service connection, such as in the instant appeal, and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has rated the Veteran's chronic epididymitis as 10 percent disabling by analogy under Diagnostic Codes 7599-7525.  It is noted that the rating schedule does not list epididymitis as a specific disorder.  In such cases, ratings by analogy are authorized.  38 C.F.R. § 4.20.

Under Diagnostic Code (DC) 7525, epididymitis is currently rated as urinary tract infection.  Urinary tract infection is rated under 38 C.F.R. § 4.115a with a 10 percent rating for symptoms such as long-term drug therapy, 1-2 hospitalizations a year and/or requiring intermittent intensive management.  A 30 percent rating requires symptoms such as recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management.  Urinary tract infections characterized by poor renal function are rated as renal dysfunction.

Under DC 7523, complete atrophy of one testicle warrants a non-compensable rating; complete atrophy of two testes warrants a 20 percent evaluation. These are the only ratings allowed under this code; however, a footnote under this section indicates that a review for entitlement for special monthly compensation may be warranted.

At the outset, the Board notes that as the Veteran has not been shown to have erectile dysfunction or a penis deformity(see July 2013 VA examination report at page (pg.) 2)), consideration of a special monthly compensation for loss of use of a creative organ or penis deformity with a loss of erectile dysfunction, which would warrant a 20 percent rating under DC 7522, will not be addressed at this time. 

The Board finds that the preponderance of the evidence of record is against an initial rating in excess of 10 percent for chronic epididymitis under DC 7525.  As previously noted herein, a 30 percent rating requires symptoms such as recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times a year) and/or requiring continuous intensive management.  Urinary tract infections characterized by poor renal function are rated as renal dysfunction.  This criteria has not been demonstrated in this case.  The Veteran has subjectively complained of pain from his chronic epididymitis that has resulted in an inability to drive and have intimate relations.  (See VA Form 9, dated and signed by the Veteran in April 2009, November 2008 VA treatment report and July 2013 VA examination report).  The chronic epididymitis has not resulted in objective residuals such as continuous intensive management, recurrent symptomatic infections requiring drainage/frequent hospitalization or poor renal function, which would warrant a 30 percent disability rating under DC 7525.  In fact, the July 2013 VA examination report points out that the Veteran's epididymis did not require continuous medication and was treated with intermittent (italics added for emphasis) intensive management.  (See July 2013 VA examination report).  Accordingly, his disability picture more closely approximates that envisioned by the criteria for the currently assigned 10 percent rating under DC 7525.  

When examined by VA in February 2008, the Veteran reported having to urinate eight (8) times a day at intervals of every two (2) hours.  He indicated that he had no nocturnal urination problems.  (See February 2008 VA examination report).  With regards to urinary frequency, a 10 percent rating is assigned for a daytime voiding interval of between two and three hours, or; awakening to void two times per night. A 20 percent rating is warranted for a daytime voiding interval of between one and two hours, or; awakening to void three to four times per night.  Where there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night, a maximum 40 percent rating is warranted.  Id.  As the evidence shows that he has daytime voiding interval of two hours without any nighttime urination problems, a separate rating of 20 percent is not warranted for urinary frequency, under DC 7527.  38 C.F.R. § 4.115(b).

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.  

The Board does not find that referral for an extraschedular rating is warranted.  The Board notes that the July 2013 VA examiner specifically indicated that the Veteran's chronic epididymitis required intermittent intensive management, a manifestation that is specifically contemplated by the schedular criteria for DC 7525.  Moreover, the Board further observes that, even if the available schedular criteria for chronic epididymitis are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalization for his chronic epididymitis.  There is also no persuasive evidence in the record to indicate that the chronic epididymitis would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular rating.  While a July 2013 VA examiner opined that the Veteran's chronic epididymitis had interfered with ability to function at work, he did not conclude that it had caused marked (italics added for emphasis) interference with employment.  (See July 2013 VA examination report). 

In short, there is nothing exceptional or unusual about the Veteran's disability, and the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for an extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1)  (2015).

Additionally, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

III. Fenderson Considerations

The Board finds that as the above-cited symptomatology associated with the chronic epididymitis is essentially consistent throughout the appeal period and is fully contemplated by the assigned 10 percent initial disability rating, staged ratings are not warranted.  Fenderson, supra.  

IV. Total rating based on unemployability due to service-connected disability (TDIU) Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record shows that the Veteran is employed full-time in security (see January 2012 VA posttraumatic stress disorder examination report at pg. 7).  Thus,  the issue of entitlement to TDIU has not been raised. 



ORDER

An initial disability rating in excess of 10 percent for chronic epididymitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


